PER CURIAM.
The appellee-wife sued appellant for a divorce and the chancellor, after hearing the evidence, entered a final decree for the ap-pellee-plaintiff-wife, and thereupon the husband-defendant appealed. We find error and reverse.
Upon an appeal from a final decree favorable to the plaintiff, we cannot substitute our judgment for that of the chancellor who heard the evidence, unless there is no substantial evidence to sustain the decree or unless the decree is against the clear weight of the evidence or induced by an erroneous view of the law.
 The plaintiff-appellee, as the prevailing party, is entitled to the benefit of all reasonable inferences which can be drawn from the evidence viewed in a light most favorable to her; however, in this case, we find no substantial evidence of extreme cruelty inflicted on the wife by the husband as alleged as a ground for the suit, nor any evidence of substantial dereliction on his part in his obligations as a husband.
The decree appealed is reversed.
HORTON, Acting Chief Judge, PEARSON, J., and BARNS, PAUL D., Associate Judge, concur.